                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

MELISSA RAMSEY, individually and            )
o/b/o similarly situated,                   )
                                            )
                      Plaintiff,            )
                                            )      Case No. 18-00933-CV-W-ODS
vs.                                         )
                                            )
H&R BLOCK INC., et al.,                     )
                                            )
                      Defendants.           )

    ORDER AND OPINION (1) DENYING DEFENDANTS’ MOTION TO COMPEL
   ARBITRATION, (2) GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
        MOTION TO STRIKE REPLY OR FOR LEAVE TO FILE SUR-REPLY,
(3) DIRECTING PLAINTIFF TO FILE NOTICE REGARDING JURY TRIAL REQUEST,
   (4) SETTING DEADLINE FOR DEFENDANTS’ ANSWER, AND (5) DIRECTING
PARTIES TO MEET AND CONFER AND JOINTLY PROPOSE SCHEDULING ORDER
       Pending are Defendants’ Motion to Compel Arbitration on an Individual Basis
(Doc. #22), and Plaintiff’s Motion to Disregard/Strike, or in the Alterative, for Leave to
File Sur-Reply (Doc. #30). For the following reasons, Defendants’ motion is denied, and
Plaintiff’s motion is granted in part and denied in part.


                                   I.    BACKGROUND1
       From October 2010 to June 2011, Plaintiff Melissa Ramsey was a branch
manager at H&R Block’s Fairway, Kansas location.2 In November 2018, Plaintiff filed
this putative class action against Defendants H&R Block, Inc. and H&R Block Tax
Services LLC, alleging Defendants, along with other entities and persons, “enacted a
scheme related to the recruitment of employees and potential employees, which
included policies and agreements not to solicit or recruit without prior approval [from]
each other’s personnel.” Doc. #1, ¶ 17. According to Plaintiff, the franchise agreement
between Defendants and their franchisees included a restriction on competition: “During

1
  Unless otherwise noted, information in this section was taken from Plaintiff’s
Complaint. Doc. #1.
2
  It is unclear if Plaintiff worked for H&R Block, Inc. or a related entity.
the term of this agreement, neither Franchisee nor any of Franchisee’s Associates will,
without H&R Block’s prior written consent…[s]olicit for employment any person who is
employed by H&R Block or by any other franchisee of H&R Block.” Id. ¶¶ 18, 36-40.
Defendants adhered to the same agreement in company-owned stores. Id. ¶¶ 19, 41.
Among other things, Plaintiff alleges the “purpose and effect of this scheme was to limit
and suppress mobility and compensation for class members.” Id. ¶¶ 20-21, 66-74.
Plaintiff alleges Defendants violated the Sherman Act.
       Defendants move to compel arbitration on an individual basis. Doc. #22. They
argue Plaintiff, in 2017, agreed to arbitrate all claims against Defendants when she
applied for a seasonal position (for which she was not hired) at H&R Block’s corporate
offices in Kansas City, Missouri. According to the Vice President and Secretary for H&R
Block Tax Services LLC, “the mutual arbitration agreement that Plaintiff signed,” in
relevant part, included the following:
       ARBITRATION AGREEMENT. HRB Tax Group, Inc., and such other
       H&R Block business entity for which I am applying for employment/
       assignment or for which I may become employed, (collectively, “H&R
       Block”) and I mutually understand, contract and agree…that any and all
       claims and/or disputes, past, present or future, arising out of or related to
       my application for employment, employment, and/or the termination of my
       employment, shall be decided by a single arbitrator through arbitration and
       not by way of court or jury trial.
                                         ****
       [T]his Arbitration Agreement applies to any and all claims that otherwise
       would be resolved in a court of law or before a forum other than arbitration
       under applicable state, federal or other law, including without limitation,
       claims and/or disputes that the Company3 may have against me or that I
       may have against: (1) the Company, (2) the officers, directors, employees,
       or agents of the Company, and (3) all successors and assigns of any of
       them.
                                         ****
       Class Action Waiver: The Company and I agree that all arbitrations shall
       proceed on an individual basis. Accordingly, the Company and I agree
       and hereby waive any right for any dispute to be heard, decided or
       arbitrated as a class and/or collective action and the arbitrator will have no
       authority to hear or preside over any such claim…. To the extent this

3
 “Company” includes “H&R Block and H&R Block’s direct or indirect parents,
subsidiaries, affiliates and/or related entities….” Doc. #23-1, at 5.


                                                2
       Class Action Waiver is determined to be invalid, unenforceable, or void,
       any class action must proceed in a court of law and not in arbitration.
                                        ****
       THE COMPANY AGREES TO BE BOUND BY THE TERMS SET FORTH
       ABOVE. BY CLICKING “SAVE AND CONTINUE” BELOW, YOU ARE
       ELECTRONICALLY SIGNING THIS ARBITRATION AGREEMENT. DO
       NOT ELECTRONICALLY SIGN UNTIL YOU HAVE CAREFULLY READ
       THE ABOVE ARBITRATION AGREEMENT. BY ELECTRONICALLY
       SIGNING BELOW, YOU ARE AGREEING THAT YOU HAVE
       CAREFULLY READ THIS ARBITRATION AGREEMENT AND ARE
       VOLUNTARILY GIVING UP YOUR RIGHT TO A COURT OR JURY
       TRIAL, AND THAT YOU AND THE COMPANY ARE AGREEING TO
       ARBITRATE DISPUTES COVERED BY THIS ARBITRATION
       AGREEMENT. YOU ALSO ACKNOWLEDGE AND AGREE THAT
       YOUR ELECTRONIC SIGNATURE BELOW IS BINDING LIKE A
       WRITTEN SIGNATURE IN INK. THIS APPLICATION CONTAINS A
       BINDING ARBITRATION AGREEMENT WHICH MAY BE ENFORCED
       BY THE PARTIES.
Doc. #23-1 (emphasis in original); Doc. #29-1 (emphasis in original).
       Plaintiff filed her opposition to Defendants’ motion to compel arbitration (Doc.
#27), and Defendants filed their reply (Doc. #28). Plaintiff then moved to strike
Defendants’ reply, or in the alternative, allow her to file a sur-reply. Doc. #30. Both
motions are now fully briefed.


             II.    DEFENDANTS’ MOTION TO COMPEL ARBITRATION
       Whether parties agreed to arbitrate disputes is a question for judicial
determination. Neb. Mach. Co. v. Cargotec Sols., LLC, 762 F.3d 737, 740-41 (8th Cir.
2014) (citation omitted). A court’s role is “limited to determining (1) whether a valid
agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses
the dispute.” Pro Tech Indus. v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004); see also
Int’l Bhd. of Elec. Workers v. Hope Elec. Corp., 380 F.3d 1084, 1098-99 (8th Cir. 2004).
This is because arbitration is a matter of consent. Absent an enforceable agreement to
arbitrate a particular dispute, neither party can compel arbitration of that dispute. See
Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299-300 (2010); Bank of
Am., N.A. v. UMB Fin. Servs., Inc., 618 F.3d 906, 911 (8th Cir. 2010) (quoting Berkley v.
Dillard’s Inc., 450 F.3d 775, 777 (8th Cir. 2006)). State law must be applied to



                                               3
determine if a binding agreement exists. Arthur Anderson LLP v. Carlisle, 556 U.S. 624,
629-31 (2009); Bank of Am., 618 F.3d at 911. Defendants contend Kansas law applies
because Plaintiff was employed in Kansas, or Missouri law applies because all parties
are Missouri citizens. Doc. #23, at 7. Regardless of which law governs, Defendants
concede the result will be the same. Id. Plaintiff cites Missouri law because the matter
was filed in Missouri, and she lives in Missouri. Doc. #27, at 7.
       Under Missouri and Kansas law, the party seeking to compel arbitration bears
the burden of proving a valid and enforceable arbitration agreement exists. LoRoad,
LLC v. Glob. Expedition Vehicles, LLC, 787 F.3d 923, 927 (8th Cir. 2015) (citing Baier v.
Darden Rests., 420 S.W.3d 733, 737 (Mo. Ct. App. 2014)); Howard v. Ferrellgas
Partners, L.P., 92 F. Supp. 3d 1115, 1129-30 (D. Kan. 2015) (citations omitted). A valid
contract under Missouri and Kansas law requires offer, acceptance, and bargained for
consideration. Baker v. Bristol Care, Inc., 450 S.W.3d 770, 774 (Mo. banc 2014);
Howard, 92 F. Supp. 3d at 1124. Plaintiff contends the arbitration agreement was “at
best an offer to enter into an arbitration agreement,” but she fails to set forth evidence,
argument, or legal authority establishing it was not an offer. Doc. #27, at 12. And
Plaintiff does not address consideration. See Docs. #27, 30-1. Rather, she
concentrates on acceptance. The Court will do the same.
       “Arbitration is strictly a matter of consent.” Granite Rock Co., 561 U.S. at 299
(citation omitted). Arbitration may be ordered “only where the court is satisfied that the
parties agreed to arbitrate that dispute.” Id. at 297 (emphasis in original) (citation
omitted). There must be “a definite offer and unequivocal acceptance” to establish a
meeting of the minds. Baier, 420 S.W.3d at 738 (citations omitted); Lindsey Masonry
Co. v. Murray & Sons Constr. Co., 390 P.3d 56, 61 (Kan. Ct. App. 2017) (stating
“[c]ontract formation requires an unconditional and positive acceptance.”). When faced
with an online agreement, such as the one in this matter, courts “apply traditional
principles of contract law and focus on whether the plaintiff had reasonable notice of
and manifested assent to the online agreement.” Major v. McCallister, 302 S.W.3d 227,
229 (Mo. Ct. App. 2009) (citations omitted and internal quotations omitted). “Assent is




                                              4
manifested on clickwrap4 sites, usually by clicking a box or a button (i.e., ‘I Agree’).” Id.
(citations omitted).
       According to the declaration of Defendants’ Vice President and Secretary,
Plaintiff applied online for the position of “Client Services Social Media Rep-Seasonal”
on October 13, 2017.5 Doc. #23-1, at 2-3; Doc. #29, at 2. Defendants represent the
online employment application included a mutual arbitration agreement, and Plaintiff
“signed” or “electronically signed” the arbitration agreement. Doc. #23, at 5, 7; Doc.
#23-1, at 3; Doc. #29, at 2. They maintain Plaintiff assented to the arbitration
agreement when she clicked the “save and continue” button to move forward with her
online application. Doc. #28, at 10-11. Defendants also represent it “would have been
impossible for any applicant, including Plaintiff, to have submitted an application…
without signing the arbitration agreement….” Doc. #29, at 2.
       In addition to the declaration, Defendants provide “true and accurate” copies of
the arbitration agreement Plaintiff “signed” as well as “the complete online application
used for the Client Services Social Media-Rep Seasonal position in October 2017.”
Doc. #29, at 3; Doc. #29-1; Doc. #29-2; Doc. #29-3. The online application allows an
individual to “sign in” or “create a new account” to apply for a position with Defendants.
Doc. #29-3, at 3, 5. The creation of a new account requires the individual’s email
address and creation of a password. Id. at 5. In the online application, an individual
must include his/her full name, address, primary phone number, and email address. Id.



4
  “A clickwrap agreement appears on an internet webpage and requires that a user
consent to any terms or conditions by clicking on a dialog box on the screen in order to
proceed with the internet transaction.” Feldman v. Google, Inc., 513 F. Supp. 2d 229,
236 (E.D. Pa. 2007)); see also Davidson & Assocs., Inc. v. Internet Gateway, Inc., 334
F. Supp. 2d 1164, 1176 (E.D. Mo. 2004) (citation omitted).
5
  Plaintiff raises concerns about the authenticity of exhibits attached to the declaration.
The declarant stated his declaration was based upon “personal knowledge of the facts
and matters…or [he] determined that such facts and matters are true and correct on the
basis of information obtained from records kept in the ordinary course of business
and/or information brought to [his] attention by individuals upon whom [he] regularly
rel[ies].” Doc. #29, at 2. Evidence may be authenticated by a “witness with knowledge”
testifying the evidence is what it is claimed to be. Fed. R. Evid. 901(b)(1). While it
appears the declaration’s exhibits were authenticated, it is unnecessary for the Court to
address this issue given the reasons for its decision on the motion to compel arbitration.


                                              5
at 12-13. The applicant must also consent to a background check, and to do so, he/she
must provide his/her date of birth and social security number. Id. at 28.
       When she applied, Plaintiff presumptively provided the required information.
However, Defendants do not provide a copy of the employment application Plaintiff
completed, a signed copy of the application, or any electronic record establishing
Plaintiff actually applied for the position and agreed to arbitrate her claims. No
documents bear Plaintiff’s electronic signature or other electronic indication of assent to
arbitration. Other than a declaration averring Plaintiff applied for a position on a date
certain and it was impossible for her to apply for the position without agreeing to
arbitration, nothing links the “true and accurate” copies of the employment application
and arbitration agreement to Plaintiff.
       Defendants’ attempt to show Plaintiff agreed to arbitrate her claims is similar to
the defendant’s attempt to show acceptance to an arbitration agreement in Welk Resort
Sales, Inc. v. Bryant, No. 17-03197-CV-S-SWH, 2018 WL 1309738 (W.D. Mo. Mar. 13,
2018). In Welk, the defendant submitted a declaration from its human resources
manager. Id. at *2. The human resources manager stated arbitration agreements were
offered to individuals “who sought and were offered employment” with the defendant,
and the plaintiff agreed to arbitration. Id. at *2. Accompanying the declaration was a
“true and accurate copy” of the arbitration agreement the defendant offered the plaintiff,
which the human resources manager claimed was kept in the plaintiff’s personnel file.
Id. at *2. Although the arbitration agreement called for the plaintiff’s signature, the
defendant did not provide a signed arbitration agreement. Id. Similar to the declaration
presented to this Court, the declarant did not indicate she witnessed the plaintiff sign the
arbitration agreement, but instead, simply stated employees were offered an arbitration
agreement. Id. at *3. The Honorable Sarah W. Hays found the defendant did not
provide “conclusive evidence of mutual assent” to arbitrate, and therefore, she could not
find mutual assent. Id.
       The evidence presented in this matter is unlike other matters where courts have
found an individual assented to arbitration via a website or other electronic means. For
example, Defendants do not provide evidence that Plaintiff entered her social security
number, name, and checked a box indicating she was completing an online application.



                                              6
See Strain v. Murphy Oil USA, Inc., No. 6:15-CV-3245-MDH, 2016 WL 540810, at *3-4
(W.D. Mo. Feb. 9, 2016) (finding the plaintiff agreed to arbitrate because there was
evidence that, when she filled out her online application, the plaintiff entered her social
security number, provided her name, checked a box indicating she completed an online
signature for the arbitration agreement, and appearing under her name was a
“confirmation” that she was subject to an arbitration agreement). Also, Defendants do
not submit records showing Plaintiff used a unique username, identification number,
and/or password to fill out and complete the online job application. Franklin v. Cracker
Barrel Old Country Store, No. 4:17CV00289, 2017 WL 7691757, at *1-4 (E.D. Mo. Apr.
12, 2017) (noting the defendant submitted records showing the plaintiff, using her
employee identification number and unique password, launched the “arbitration module”
and clicked “mark complete” on a certain date, and finding there was evidence of assent
to arbitration); Burcham v. Expedia, Inc., No. 4:07CV1963 CDP, 2009 WL 586513, at
*1-2 (E.D. Mo. Mar. 6, 2009) (finding the plaintiff agreed to arbitrate his claims because
the defendant’s affidavit demonstrated the plaintiff made an online reservation with his
previously created account and identified the plaintiff’s username and email associated
with the reservation); Karzon v. AT&T, Inc., No. 4:13CV2202, 2014 WL 51331, at *1-2
(E.D. Mo. Jan. 7, 2014) (stating the defendant’s records established the plaintiff, with his
“unique username and password,” accessed the email and webpage pertaining to the
arbitration agreement and clicked the “review completed” button, and thus, the plaintiff
accepted the arbitration agreement).
       While Defendants argue other courts have enforced similar H&R Block arbitration
agreements, those cases are easily distinguishable from the facts in this matter. In all
four cited matters, the signed employment agreement, which contained an arbitration
provision, was provided to the Court. Franklin v. H&R Block, No. 4:16-CV-666-JAR,
2016 WL 7033766, at *1-2 (E.D. Mo. Dec. 2, 2016); Doc. #27-4; Murphy v. HRB Green
Res., LLC, No. 16-CV-4151-EDL, 2016 WL 11527027, at *4 (N.D. Cal. Oct. 14, 2016);
Murphy, No. 16-CV-4151 (Doc. #7-1, at 5-8); McClure v. H-N-R Block, No. 1:15-CV-17,
2015 WL 2188972, at *1 (N.D. Ind. May 11, 2015); McClure, No. 1:15-CV-17 (Doc. #9-
1); Perera v. H&R Block E. Enters., Inc., 914 F. Supp. 2d 1284, 1286 (S.D. Fla. 2012);




                                             7
Doc. #27-3. Here, Defendants fail to present documentation showing Plaintiff signed or
“electronically signed” the employment application containing the arbitration agreement.
       After reviewing the parties’ briefs and exhibits and considering the applicable
legal authority, the Court finds Defendants have not demonstrated an “equivocal
acceptance” and/or “unconditional and positive acceptance” by Plaintiff to the arbitration
agreement. By failing to establish Plaintiff’s acceptance, Defendants have not met their
burden of proving a valid arbitration agreement exists. Accordingly, the Court finds
Plaintiff has raised a genuine issue of material fact as to formation of a valid arbitration
agreement. Therefore, Defendants’ motion to compel arbitration is denied.


             III.   PLAINTIFF’S MOTION TO STRIKE OR FILE SUR-REPLY
       Plaintiff moves to strike Defendants’ reply because, according to her, Defendants
raised new arguments and evidence. Alternatively, Plaintiff seeks leave to file a sur-
reply. In response, Defendants state, among other things, they “have no objection to
Plaintiff’s alternative request to file a Sur-Reply” so long as the Court considers
declarations Defendants filed in matters pending in Illinois, which are mentioned in
Plaintiff’s sur-reply. Doc. #31, at 2. Plaintiff did not file a reply in further support of her
motion, and the time for doing so has passed. L.R. 7.0(c)(3).
       Plaintiff’s motion for leave to strike Defendants’ reply is denied, but her
alternative request for leave to file a sur-reply is granted. With the exception of
Plaintiff’s arguments related to proceedings in the Northern District of Illinois, which are
not relevant to the particular issue before the Court, the sur-reply attached to Plaintiff’s
motion was considered by the Court in ruling Defendants’ motion to compel arbitration.


                       IV.     PLAINTIFF’S REQUEST FOR TRIAL
       Pursuant to the Federal Arbitration Act (“FAA”), Plaintiff argues she is entitled to
discovery and a trial on the existence of the arbitration agreement. Defendants oppose
the request, arguing there are no factual disputes. Section 4 of the FAA provides the
following:
       If the making of the arbitration agreement…be in issue, the court shall
       proceed summarily to the trial thereof. If no jury trial be demanded by the
       party alleged to be in default,…the court shall hear and determine such


                                               8
       issue. Where such an issue is raised, the party alleged to be in default
       may…on or before the return day of the notice of application, demand a
       jury trial of such issue, and upon such demand the court shall make an
       order referring the issue or issues to a jury in the manner provided by the
       Federal Rules of Civil Procedure, or may specially call a jury for that
       purpose. If the jury find that no agreement in writing for arbitration was
       made…, the proceeding shall be dismissed. If the jury find that an
       agreement for arbitration was made in writing and that there is a default in
       proceeding thereunder, the court shall make an order summarily directing
       the parties to proceed with the arbitration in accordance with the terms
       thereof.

9 U.S.C. § 4.
       According to the Eighth Circuit, district courts may “decide the arbitration
question as a matter of law through motions practice and viewing the facts in the light
most favorable to the party opposing arbitration.” Nebraska Mach. Co., 762 F.3d at 743
(citation omitted). But “if the motions record reveals a material issue of fact, the FAA
maintains that the court move summarily to trial.” Id. (citation omitted). “[W]hen
that trial is not demanded by the party opposing arbitration, ‘the court shall hear and
determine such issue.’” Id. (quoting 9 U.S.C. § 4). If issues of fact remain with regard
to the formation of an arbitration agreement, the district court must “summarily proceed
to trial on those issues as the FAA instructs.” Id. at 744 (citation omitted) (finding the
district court erred in failing to proceed to trial on the factual issue of the arbitration
agreement’s formation); see also Schnabel v. Trilegiant Corp., 697 F.3d 110, 118 (2d
Cir. 2012) (finding “a trial is warranted only if there exists one or more genuine issues of
material fact regarding whether the parties have entered into such an agreement.”).
       As set forth supra, issues of fact remain with regard to whether Plaintiff accepted
the arbitration agreement. Accordingly, the Court finds a trial is necessary. The FAA
permits the Court to decide the issue if Plaintiff does not demand a jury trial. 9 U.S.C. §
4. By no later than May 24, 2019, Plaintiff shall file a notice informing the Court as to
whether she requests a jury trial on the existence of a valid arbitration agreement.


           V.     DEFENDANTS’ RESPONSE TO PLAINTIFF’S COMPLAINT
       Defendants sought leave to sequence responsive pleadings by first filing their
motion to compel arbitration, and if the Court denied that motion, then they would file a



                                                9
response to Plaintiff’s Complaint. Doc. #12. Plaintiff agreed to this request, and the
Court granted the motion. Docs. #15, 17. Given the ruling on Defendants’ motion to
compel arbitration, a deadline must be set for Defendants’ response to Plaintiff’s
Complaint. By no later than May 31, 2019, Defendants shall file their answer(s) or
otherwise respond to Plaintiff’s Complaint.


                                VI.     SCHEDULING ORDER
       In March 2019, the Court informed the parties that the deadlines for the Rule 26
conference and joint proposed scheduling order would be reset if Defendants’ motion to
compel arbitration was denied. Doc. #26. In light of the Court’s ruling and Plaintiff’s
request for a trial on the existence of a valid arbitration agreement, the parties are
directed to meet and confer by no later than June 7, 2019, and file a joint proposed
scheduling order by June 14, 2019. The parties’ meeting and joint proposed scheduling
order shall address whether discovery is permitted and necessary for the limited issue
to be tried, the timeframe within which to conduct discovery (if permitted and
necessary), deadlines to submit exhibit and witness lists, estimated length of trial, and
potential dates for trial. If, after trial, the Court (or jury) determines a valid arbitration
agreement does not exist, the Court will direct the parties to hold a Rule 26 conference
and file a joint proposed scheduling order related to the claims in this lawsuit.


                                      VII.   CONCLUSION
       For the foregoing reasons, Defendants’ motion to compel arbitration is denied,
and Plaintiff’s motion to strike or for leave to file a sur-reply is granted in part and denied
in part. The Court also sets forth the following deadlines:
       (a)     By no later than May 24, 2019, Plaintiff shall file a notice stating whether
she requests a jury trial on the existence of a valid arbitration agreement;
       (b)     By no later than May 31, 2019, Defendants shall file their answer(s) or
otherwise respond to Plaintiff’s Complaint;
       (c)     By no later than June 7, 2019, the parties shall meet and confer about
discovery, deadlines, and trial related to the existence of a valid arbitration agreement;
and



                                               10
      (d)    By no later than June 14, 2019, the parties shall file their joint proposed
scheduling order.


IT IS SO ORDERED.

                                                 /s/ Ortrie D. Smith
DATE: May 13, 2019                               ORTRIE D. SMITH, SENIOR JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           11
